EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED BY BLAKE INSOMNIA THERAPEUTICS.

 

EXHIBIT A OF THIS DOCUMENT HAS BEEN OMITTED

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE

APPLICABLE, HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE

OMISSIONS HAVE BEEN MADE. THE CONFIDENTIAL MATERIAL HAS BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT ("Agreement"), made and entered into as of this 1
day of February, 2017 by and between Blake Insomnia Therapeutics Inc. , a Nevada
corporation, with an address of 244 5th Avenue, Ste A-154, New York, NY 10001
(“Blake”) and Sajo Consulting LLC, a Nevada limited liability company, with an
address of 6440 Sky Pointe Dr., Ste 140-149, Las Vegas, NV 89131 (“Sajo”),
collectively referred as the “Parties”.

 

This Agreement replaces all previous agreement on the same subject.

 

ARTICLE I GENERAL PROVISIONS

 

1.01 Business Purpose. The business of the Joint Venture shall be to provide
joint development and commercialization of Zleepax® in combination with
formulations to provide a series of oral drug products to aid in the treatment
of insomnia. The Joint Venture looks first to develop a product to treat
transient insomnia through the mechanism of its proprietary formula.

 

1.02 Term of the Agreement. This Joint Venture shall commence on the date first
above written and shall continue in existence until terminated, liquidated, or
dissolved by law or as hereinafter provided.

 

1.03 Contractual Joint Venture. No partnership is created by this Agreement.
Nothing contained in this Agreement shall or shall be deemed to constitute the
parties as partners, nor as agents of the other or any other relationship
whereby either could be held liable for any act or omission of the other.
Neither party shall have any authority to act for the other or to incur any
obligation on behalf of the other or of the Joint Venture except as specifically
provided by this Agreement. Each party covenants to indemnify the other against
all claims, losses, costs, charges, fees, expenses, damages, obligations and
responsibilities incurred by a party by reason of any action or omission of the
other outside the scope of the authority specifically provided by this
Agreement.

 

1.04 Governance. Sajo is entitled to nominate two board members accordingly to
Blake and the individuals are subject to sign a standard Blake board of director
agreement. Kailash Sarwal (1391 Kebet Way, Port Coquitlam, BC, Canada, V3C 6G1)
is approved as one of the two members, subject to written consent of
shareholders.

 

1.05 Compensation. Each Director will receive 15,000 shares per months as long
as the Director continues to fulfill his duties and provide the service set
forth above. The shares issued as compensation shall be restricted for six (6)
months after issuance. Blake will cooperate in the lifting of restrictions on
the shares once eligible for resale under SEC Rule 144 or other applicable
exemption.

 

1.06 Duties of Sajo. Sajo will design protocols and manage studies in accordance
with Exhibit “A” attached hereto with the intent of making the product viable to
market. Sajo shall perform the first clinical trial for the Joint Venture and
Blake on an exclusive basis, both in the United States of America and in
international markets. It is understood that the first Phase II Trial will be a
pilot study where the dosing and safety parameters will be established.

 

  1

   



 

Further trial or trials initiated after 31 July 2017 shall be defined under
separate agreement and Blake is completely free to select a sponsor, site design
and how to organize such trials.

 

1.07 Duties of Blake. Blake shall fund all expenses for the studies, including
but not limited to legal fees and management fees. Except for routine operating
expenses, all funding shall be direct to the vendor from Blake (or from a
funding source introduced by Sajo) upon approval pursuant to Section 1.04. This
is subject to separate agreement not yet entered into.

 

ARTICLE II INTELLECTUAL PROPERTY

 

2.01 Intellectual Property. Each Party is and remains the owner of its know how
Background Intellectual Property and Independently Developed Foreground
Intellectual Property, and the Parties understand and agree that, except as
specifically set forth in this Agreement, no license or other rights, either
express or implied, are granted by either Party, except as set forth in this
Agreement or regulated in other agreements executed in writing. Each Party shall
decide in its sole discretion whether it protects, and shall bear all costs of
protecting, its Background Intellectual Property and Independently Developed
Foreground Intellectual Property. “Background Intellectual Property” of a Party
means (a) the Intellectual Property of a Party that is owned or controlled by
that Party before the Effective Date of this Agreement, or (b) created by a
Party outside the scope of this Agreement..

 

ARTICLE III INDEMNIFICATION OF THE JOINT VENTURERS

 

3.01 Indemnification. The parties to this Agreement shall have no liability to
the other for any loss suffered which arises out of any action or inaction if,
in good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture and such course of conduct did not constitute
gross negligence or willful misconduct. The parties to this Agreement shall each
be indemnified by the other against losses, judgments, liabilities, expenses and
amounts paid in settlement of any claims sustained by it in connection with the
Joint Venture.

 

ARTICLE IV TERMINATION OF JOINT VENTURE

 

4.01 Events of the Joint Venturers. The Joint Venture shall be dissolved upon
the happening of any of the following events: (a) The adjudication of bankruptcy
of either party, (b) Filing of a petition pursuant to a Chapter of the Federal
Bankruptcy Act by either party, (c) Withdrawal or removal of either of the
parties or (e) Mutual agreement of the Parties.

 

This agreement can be terminated with one year written notice from one part to
another. Any subsequent agreement entered by the parties will not be affected by
termination of this Agreement.

 

ARTICLE V MISCELLANEOUS PROVISIONS

 

5.01 Books and Records. The Joint Venture shall keep adequate books and records
at Sajo’s place of business, setting forth a true and accurate account of all
business transactions arising out of and in connection with the conduct of the
Joint Venture.

 

5.02 Validity. In the event that any provision of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
of the remainder of this Agreement.

 

5.03 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions or warranties
among the Parties other than those set forth herein provided for.

 

  2

   



 

5.04 Headings. The headings, titles and subtitles used in this Agreement are for
ease of reference only and shall not control or affect the meaning or
construction of any provision hereof.

 

5.05 Notices. Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt

requested, addressed to the parties at their respective addresses set forth in
this Agreement or at such other addresses as may be subsequently specified by
written notice.

 

5.06 Applicable Law and Venue. This Agreement shall be construed and enforced
under the laws of the State of Nevada. The parties consent to the jurisdiction
of the courts located in Clark County, Nevada, with respect to any legal
proceedings arising out of or pertaining to this Agreement.

 

5.07 Other Instruments. The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 



Blake Insomnia Therapeutics Inc.    Sajo Consulting LLC  

 

 

 

 

 

 

By:     By:  

 

Name:     Name:  

 

Title:     Title:  

 



 



  3

   



 

Exhibit “A” to Joint Venture Agreement

 

******

 

 



4



 